internal_revenue_service number release date index number ------------------------- ---------------------------------------------------------- ----------- ------------------------- ------------------- ----------------------- --------------- in re ----------- ----------------------------- -------------------------- --------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc intl b01 plr-117376-06 date date ----------- legend taxpayer company a ---------------------- company b -------------- dear ------------------ this responds to your letter dated date requesting a ruling concerning article dividends of the united states-united kingdom income_tax treaty the treaty as supplemented by a letter dated date the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts the taxpayer is a u k corporation whose principal class of shares is traded on the london stock exchange the taxpayer holds percent of the issued and outstanding capital stock of company a a domestic_corporation and has directly held plr-117376-06 such stock for a period of more than months the taxpayer will hold percent of the issued and outstanding capital stock of company b a u k corporation as a result of a proposed transaction the taxpayer plans to transfer company a’s stock to company b in exchange for shares of company b company b will make an election under sec_301_7701-3 to be disregarded as an entity separate from its owner ie the taxpayer for u s federal_income_tax purposes following the transfer company b will hold percent of the issued and outstanding capital stock of company a it is anticipated that company a will declare a dividend on a date less than months after the date of the transfer ruling requested for purposes of the 12-month stock ownership requirement in article a of the treaty the taxpayer is the direct owner of shares in company a that are owned by company b a wholly owned disregarded_entity of the taxpayer law article of the treaty provides that dividends_paid by a company that is a resident of a contracting state to a resident of the other contracting state may be taxed in that other state article provides that the dividends may also be taxed in the contracting state of which the company paying the dividends is a resident but if the dividends are beneficially owned by a resident of the other contracting state the tax so charged may not exceed certain limits notwithstanding paragraph paragraph of article provides that dividends shall not be taxed in the contracting state of which the company paying the dividends is a resident if the beneficial_owner of the dividends is a resident of the other contracting state and certain other requirements are satisfied article a provides that dividends are not taxable in the source state if the beneficial_owner is a company resident in the other contracting state that has owned shares representing percent or more of the voting power of the company paying the dividends for a 12-month_period ending on the date the dividend is declared and certain other requirements are satisfied analysis under article a the taxpayer is required to have directly owned shares representing percent or more of the voting power of company a for a 12-month_period ending on the date the dividend is declared while the technical explanation to article a clarifies that the term owned includes only direct ownership it does not define what types of ownership will be considered direct ownership under paragraph plr-117376-06 of article general definitions unless the context otherwise requires or the competent_authorities agree on a common meaning an undefined term will have the meaning that it would have under the law of the state applying the treaty with any meaning under the applicable tax laws of that state prevailing over a meaning given to the term under other laws thus the term directly owned will have the meaning that it has under u s law unless the context otherwise requires domestic law clearly contemplates that the sole owner of a disregarded_entity is considered to own the assets of the disregarded_entity for federal tax purposes under sec_1_367_e_-1 stock_or_securities owned by or for an entity that is disregarded as an entity separate from its owner disregarded_entity under sec_301_7701-3 of this chapter are owned directly by the owner of such disregarded_entity accordingly for purposes of the 12-month stock ownership requirement in article a of the treaty the taxpayer will be considered to own directly the shares of company a that are owned by company b a wholly owned disregarded_entity of the taxpayer unless the context otherwise requires as noted above article provides that an undefined term will have the meaning that it would have under the law of the state applying the treaty unless the context otherwise requires the technical explanation to article explains as follows the reference in both paragraph sec_1 and to the context otherwise requir ing a definition different from the treaty definition in paragraph or from the internal law definition of the contracting state whose tax is being imposed under paragraph refers to a circumstance where the result intended by the contracting states is different from the result that would obtain under either the paragraph definition or the statutory definition thus flexibility in defining terms is necessary and permitted therefore to determine whether the context requires a definition of direct ownership that is different from that which is found in domestic law it is necessary to determine whether the result that the contracting states intended would be obtained under the provisions of article the joint_committee on taxation explanation of the treaty discusses the rationale for the zero rate of withholding with respect to dividends stating if the dividend-paying corporation is at least 80-percent owned by the dividend-receiving corporation it is arguably appropriate to regard the dividend-receiving corporation as a direct investor and taxpayer in the source country in this respect rather than regarding the dividend-receiving corporation as having a more remote investor-type interest warranting the imposition of a second-level source-country tax plr-117376-06 thus the purpose of article a was to eliminate the withholding_tax on certain direct investment as noted above the threshold for being considered a direct investor under article a is direct ownership of at least percent of the payor's voting shares for the 12-month_period ending on the date the dividend is declared in the case at hand defining the term direct ownership to include stock directly owned by the taxpayer's disregarded_entity is not contrary to the purpose of article a -- the elimination of the withholding_tax on direct investment--and does not cause a result that was not intended by the contracting states accordingly on the facts presented the context does not require direct ownership to be defined in a manner that differs from domestic law based solely on the information submitted and the representations made by the taxpayer we conclude that for purposes of the 12-month stock ownership requirement in article a of the treaty the taxpayer is the direct owner of shares in company a that are owned by company b a wholly owned disregarded_entity of the taxpayer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether either the taxpayer or company b meets other conditions required to claim benefits under article of the treaty this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any_tax or information_return to which it is relevant sincerely elizabeth u karzon chief branch office of associate chief_counsel international
